Exhibit 10.1 Published Deal CUSIP Number: 72018PAG8 Revolver CUSIP Number: 72018PAH6 SECOND AMENDED AND RESTATED CREDIT AGREEMENT Dated as of December 14, 2015 among PIEDMONT NATURAL GAS COMPANY, INC., as the Borrower, WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and L/C Issuer, ROYAL BANK OF CANADA, and U.S. Bank National Association , as Co-Syndication Agents and The Other Lenders Party Hereto WELLS FARGO SECURITIES, LLC, RBC CAPITAL MARKETS and U.S. BANK NATIONAL ASSOCIATION, as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Section Page ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1 Defined Terms 1 Other Interpretive Provisions 23 Accounting Terms 25 Rounding 25 Times of Day 25 Letter of Credit Amounts 25 ARTICLE II.
